

117 S285 IS: Medicaid Reentry Act of 2021
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 285IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Ms. Baldwin (for herself, Mr. Braun, Mr. Whitehouse, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to allow States to make medical assistance available to inmates during the 30-day period preceding their release.1.Short titleThis Act may be cited as the Medicaid Reentry Act of 2021.2.Allowing for medical assistance under Medicaid for inmates during 30-day period preceding release(a)In generalThe subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by inserting and except during the 30-day period preceding the date of release of such individual from such public institution after medical institution.(b)ReportNot later than 18 months after the date of enactment of this Act, the Medicaid and CHIP Payment and Access Commission shall submit a report to Congress on the Medicaid inmate exclusion under the subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)). Such report shall, to the extent practicable, include the following information:(1)Provision of care in correctional settingsAn analysis and description of standards for health and safety for individuals who are inmates of correctional facilities, the health care provided to such individuals, and the physical environment in which health care is provided to such individuals, which may include the following:(A)An assessment of access to health care for incarcerated individuals, including a description of medical and behavioral health services generally available to incarcerated individuals.(B)An assessment of Medicare and Medicaid conditions of participation for hospitals, psychiatric facilities, psychiatric residential treatment facilities, nursing facilities, and other relevant provider types, if any, and their potential application to health care services furnished to individuals who are inmates of correctional facilities.(C)An assessment of State licensing and certification standards, processes, and enforcement mechanisms for correctional facilities, and the potential application of such standards, processes, and enforcement mechanisms to the provision of health care to individuals who are inmates of correctional facilities.(D)An assessment of accrediting bodies for correctional facilities, the respective accrediting standards of such bodies, and the accrediting practices relevant to health care services provided by correctional facilities to individuals who are inmates of such facilities, in comparison to major community health care facility accrediting bodies.(2)Impact of the Medicaid Reentry Act; recommendations for additional action(A)The number of incarcerated individuals who would otherwise be eligible to enroll for medical assistance under a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such a plan).(B)An analysis of the preliminary impact of the amendment made by subsection (a) on health care coverage and the transition back into the community for individuals who are newly released from correctional facilities.(C)A description of current practices related to the discharge of incarcerated individuals, including how correctional facilities interact with State Medicaid agencies to ensure that such individuals who are eligible to enroll for medical assistance under a State plan or waiver described in subparagraph (A) are so enrolled.(D)If determined appropriate by the Commission, recommendations for Congress, the Department of Health and Human Services, or States on further legislative or administrative actions to—(i)ensure access to comprehensive health coverage for incarcerated and newly released individuals, including an assessment of the impact of the Medicaid inmate exclusion; and(ii)better facilitate an effective transition to community services and addiction treatment for newly released individuals. (E)Any other information that the Commission determines would be useful to Congress. 